Citation Nr: 1752944	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2005, November 2006 to April 2008, and September 2010 to November 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The most probative evidence of record shows that it is at least as likely as not that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he was diagnosed with sleep apnea in 2011 or 2012, after leaving service.  The Veteran states that he did not seek treatment for sleep apnea because he was tending to other problems.  The Veteran believes that his sleep apnea was caused by experiencing sand storms and burning trash in-service.  The Veteran also contends that his sleep apnea is related to his service-connected PTSD.  The Veteran testified that he had incidents of breathing difficulty while sleeping in service.  He stated that he was awakened because he could not breathe, and that he had difficulty sleeping because of his breathing.  He also stated that people complained of his snoring in service.

The Veteran's service treatment records are silent for complaints related to sleep apnea.  However, a March 2013 VA examination noted that a July 2012 study demonstrated obstructive sleep apnea.  A study performed appurtenant to that examination confirmed a diagnosis of sleep apnea.  Thus, the Board finds that the Veteran has a current disability for compensation purposes.  

That examiner opined that the Veteran's obstructive sleep apnea was at least as likely as not the result of or caused by his service in the military.  His rationale was due to the proximity of diagnosis to service.  While the examiner does not provide a complete medical rationale for how the Veteran developed sleep apnea in service, the Board finds that the Veteran's reports with regard to onset are credible, and not impugned by anything in the record.  Thus, the Board affords great probative weight to the findings of the March 2013 VA examiner, who applied his medical expertise in making his conclusion.  Therefore, the Board finds that the most probative evidence of record shows that it is at least as likely as not that the Veteran's sleep apnea is related to service.  The Board must therefore resolve the benefit of the doubt in the Veteran's favor, and conclude that service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 1990).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


